675 S.E.2d 659 (2009)
STATE of North Carolina
v.
Robert Ray ALLRED.
No. 80P09.
Supreme Court of North Carolina.
March 19, 2009.
Robert Ray Allred, Pro Se.
Charles E. Reece, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 17th day of February 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 19th day of March 2009."